Appeal from a judgment of the Erie County Court (Sheila A. DíTullio, J.), rendered June 6, 2012. The judgment convicted defendant, upon his plea of guilty, of burglary in the third degree (four counts), unauthorized use of a motor vehicle in the first degree and reckless driving.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of, inter alia, four counts of burglary in the third degree (Penal Law § 140.20). Contrary to defendant’s contention, the record establishes that he knowingly, voluntarily and intelligently waived the right to appeal (see gener*1484ally People v Lopez, 6 NY3d 248, 256 [2006]), and that valid waiver forecloses any challenge by defendant to the severity of the sentence (see id. at 255; see generally People v Lococo, 92 NY2d 825, 827 [1998]; People v Hidalgo, 91 NY2d 733, 737 [1998]).
Present — Smith, J.P, Peradotto, Carni, Sconiers and Valentino, JJ.